Citation Nr: 0935993	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a left groin 
disorder.

7.  Entitlement to service connection for a left eye 
disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for insomnia.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from December 1979 to April 
2000.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In April 2009, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this case and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

The Board notes that the appellant testified at that April 
2009 Board hearing that he was unable to sleep because he was 
up all night from horrible itchy skin and that the 
appellant's service medical records contain multiple 
notations concerning treatment for dermatological complaints, 
including an October 1986 note with a diagnosis of chronic 
atopic dermatitis and a prescription for medication for 
itching and difficulty getting to sleep at night.  Based on 
these considerations and in the context of the appellant's 
current claims for insomnia and a groin condition, the Board 
finds that a claim for a dermatological condition has been 
raised by the appellant.  Brokowski v. Shinseki, 23 Vet App 
79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim").  Therefore, the matter of 
entitlement to service connection for a skin disorder is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO has not yet advised the appellant of such information 
relating to effective dates and disability ratings; the 
appellant must be provided such notice.

The appellant testified at his April 2009 Board hearing that 
he had undergone x-ray examination of his knees and ankles at 
a VA facility during the prior year.  The claims file 
currently only contains VA treatment records from November 
and December of 2007.  The appellant testified that he had 
deteriorating vision in his left eye as well as a scratch 
from being hit in the eye with a branch during service.  He 
also contends that his years of Army training, which included 
activities such as parachuting and rappelling, resulted in 
his claimed conditions which have continued after service and 
which still bother him.  No DD Form 214 or any other service 
personnel records which would document the appellant's 
training activities are included in the claims file.  These 
records must be obtained.  The Board, however, does observe 
that the Veteran has submitted newspaper articles indicating 
that he was a ranger.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore in order to fulfill the duty to assist, 
all of the relevant service personnel records and VA records 
should be obtained and associated with the claims file.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his orthopedic symptoms, as well as the symptoms 
relating to other his claimed problems.

Review of the appellant's service medical records reveals 
that the appellant was diagnosed with left eye conjunctivitis 
in August 1984; he was later diagnosed with a left lower lid 
chalazion in December 1986.  In August 1988, the appellant 
was assessed with left chondromalacia patella.  The appellant 
incurred an injury to his left flank in September 1988.  In 
July 1990, he was assessed with musculoskeletal pain of the 
left shoulder joint and left arm.  In October 1994, the 
appellant indicated that he sometimes had depression.  A June 
1998 letter from a private foot and ankle specialist includes 
a clinical assessment for the appellant of sinus tarsi 
capsultitis, left greater than right.  An October 1998 note 
indicates the presence of some anterior corneal scarring, 
although it is not clear in which eye.  In January 1999, the 
appellant was noted to have stress/anxiety with somatic 
manifestations.  In December 1999, the appellant was assessed 
with chondromalacia of the right patella.  Also in that same 
year, the appellant had a positive grind test.  

The appellant was never afforded any VA medical examination 
of his left shoulder, either knee, either ankle, his groin or 
his left eye; nor was any examination relating to the 
reported symptoms of headaches or insomnia provided to the 
appellant.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant displayed symptoms related to the claimed 
conditions while he was in service that have continued to the 
present.  The appellant has presented testimony and written 
statements to that effect.  In addition, there is in-service 
medical evidence showing treatment for left shoulder pain, 
knee problems and ankle problems, as well as corneal 
scarring.  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, the Board 
finds that the duty to assist in this case requires that VA 
medical opinions should be obtained on remand.

In his February 2006 application for benefits, the appellant 
indicated that he was seeking service connection for 
headaches and insomnia secondary to his other conditions; the 
appellant is service-connected for pes planus, a lumbar spine 
disability and a cervical spine disability.  The Court, in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a 
case in which various psychiatric diagnoses had been 
rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), cuts both ways and a claimant cannot be held to a 
hypothesized diagnosis - one he is incompetent to render when 
determining what his actual claim may be.  The Court found 
that VA should have considered alternative current conditions 
within the scope of the filed claim and that diagnoses which 
arise from the same symptoms for which the claimant was 
seeking benefits do not relate to entirely separate claims 
not yet filed.  Rather, those diagnoses should have been 
considered to determine the nature of the claimant's current 
condition relative to the claim he did submit.  Thus, this 
appellant's service connection claims should not be strictly 
limited to headaches or insomnia, and other relevant 
diagnoses should be considered on remand.

In addition, the issues of entitlement to secondary service 
connection for shoulder, knee and ankle disorders as due to 
the appellant's service-connected orthopedic disabilities or, 
in the alternative, by way of aggravation, have been raised.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether any one of the 
appellant's service-connected orthopedic disabilities is the 
etiologic cause of any of his other orthopedic pathology.  
Further development of the medical evidence relating to 
secondary service connection is necessary and adjudication on 
this basis is therefore indicated.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding 
disability ratings and effective dates 
that would be assigned in the event that 
any one of the previously denied claims 
is granted.

2.  The AMC/RO should take appropriate 
steps to secure the appellant's complete 
service personnel records, including all 
DD 214s.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all VA medical care 
providers and treatment centers and 
private facilities where he has been 
treated for any shoulder, knee, ankle, 
groin, headache or eye problems since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  This should include 
clinic notes, nurses' notes, progress 
notes, physical therapy notes, imaging 
reports and all other information.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an orthopedic examination to determine 
the nature, extent, onset date and 
etiology of his claimed left shoulder, 
right knee, right ankle, left knee and 
left ankle disorders.  The claims file 
should be made available to and reviewed 
by the examiner.  Any studies, such as x-
rays, deemed necessary should be 
performed.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis 
and etiology of any left shoulder, right 
knee, right ankle, left knee and left 
ankle disorder found.  The examiner 
should offer an opinion as to whether the 
onset of any current disorder(s) is 
attributable to the appellant's military 
service, including to any physical 
training he underwent.

Specifically, the examiner must address 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:  
        (a)  Is the appellant currently 
diagnosed with any chronic left shoulder, 
right or left knee or right or left ankle 
disorder, including arthritis? 
        (b)  If arthritis is diagnosed, 
please state whether its onset was during 
the appellant's military service from 
December 1979 to April 2000, or within 
one year of his separation from service 
in April 2000?
        (c)  If disorders other than 
arthritis is diagnosed pertaining to the 
left shoulder, knees, and ankles, please 
state whether it is at least as likely as 
not (i.e. at least a 50 percent 
probability) that such disorder is 
related to service, including physical 
training.  
	(d)  State whether any diagnosed 
left shoulder, right knee, left knee, 
right ankle and/or left ankle disorder 
found is due to the Veteran's service-
connected degenerative disc disease of 
the lumbar spine, degenerative disc 
disease of the cervical spine or pes 
planus.  If it is found that it is not 
due to a service-connected condition, 
state whether any service-connected 
disability aggravates a current right 
knee, left knee, left shoulder, right 
ankle, and/or left ankle disability.  If 
aggravation is found, identify the level 
of impairment due to aggravation which is 
not due to the natural progression.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The orthopedist should provide 
the rationale for the opinions provided.

6.  Schedule the appellant for examination 
by a VA ophthalmologist in order to 
determine the nature, onset date and 
etiology of any left eye disorder.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any left eye disorder found.  
All necessary tests and studies should be 
conducted.  The examiner should state 
whether the appellant currently has any 
conjunctivitis or lower lid chalazion or 
corneal scarring in his left eye.

The examiner should offer an opinion as 
to the etiology and onset date of any 
diagnosed left eye disorder.  In 
particular, the examiner should offer an 
opinion as to the medical probabilities 
that any currently diagnosed left eye 
pathology is attributable to any disease 
or incident suffered during the 
appellant's active service from December 
1979 to April 2000, including any alleged 
injury to the eye in service.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The ophthalmologist should 
provide the rationale for the opinions 
provided.

7.  The AMC/RO should schedule the 
appellant for examination by appropriate 
VA physicians in order to determine the 
nature, onset date and etiology of any 
groin disorder, headaches disorder or 
insomnia.  The claims file must be made 
available to the examiners for review in 
connection with the examinations.

The examiners should consider the 
information in the claims file and the 
data obtained from the examinations to 
provide an opinion as to the diagnosis 
and etiology of any groin disorder or 
headache disorder or insomnia-related 
disorder found.  All necessary tests and 
studies should be conducted.  Each 
examiner should state whether the 
appellant currently has any diagnosis 
pertinent to the claimed disorders and:

        (a)  Whether the appellant's current 
groin, headache or insomnia-related 
pathology, if any, is causally or 
etiologically related to his period of 
military service, including any allege 
incident of service; 
        (b)  Whether the appellant's current 
groin, headache or insomnia-related 
pathology, if any, is related to symptoms 
or signs he may have had in service or 
whether the pathology began after his 
separation from service in April 2000; 
and
        (c)  Whether the appellant's current 
groin, headache or insomnia-related 
pathology is caused, in whole or in part, 
to any of the appellant's service-
connected disabilities?  If a service-
connected disability did not cause any 
disability, please state whether the 
service-connected disability or 
disabilities aggravated such diagnosed 
condition.  If aggravation is found, 
please identify the level of impairment 
caused by such aggravation which is not 
due to the natural progression of the 
disability.  (The examiner should be 
informed that the Veteran's service-
connected disabilities include 
degenerative disc disease of the lumbar 
and cervical spine and pes planus).

8.  Upon receipt of each one of the VA 
medical examination reports, the AMC/RO 
should conduct a review to verify that 
all requested opinions have been offered.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

9.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

